Case 1:20-cv-03323-RRM-JO Document 1 Filed 07/23/20 Page 1 of 10 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK


Israel Husarsky, individually and on behalf of all others
similarly situated,                                                    Index No.: 1:20-cv-3323
                                          Plaintiff,
                                                                        CLASS ACTION COMPLAINT

                                                                         DEMAND FOR JURY TRIAL




       -v.-
Capital Management Services, L.P.,
and John Does 1-25.

                                       Defendants.


       Plaintiff Israel Husarsky (hereinafter, “Plaintiff”) brings this Class Action Complaint by

and through his attorneys, Stein Saks PLLC, against Defendant Capital Management Services,

L.P. (hereinafter “Capital”), individually and on behalf of a class of all others similarly situated,

pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and belief

of Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are based

upon Plaintiff's personal knowledge.

                      INTRODUCTION/PRELIMINARY STATEMENT

       1.      Congress enacted the Fair Debt Collection Practices Act (“the FDCPA’) in 1977

   in response to the "abundant evidence of the use of abusive, deceptive, and unfair debt

   collection practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress

   was concerned that "abusive debt collection practices contribute to the number of personal

   bankruptcies, to material instability, to the loss of jobs, and to invasions of individual

   privacy." Id. Congress concluded that "existing laws…[we]re inadequate to protect

                                                                                                   1
Case 1:20-cv-03323-RRM-JO Document 1 Filed 07/23/20 Page 2 of 10 PageID #: 2




  consumers," and that "'the effective collection of debts" does not require "misrepresentation

  or other abusive debt collection practices." 15 U.S.C. §§ 1692(b) & (c).

     2.      Congress explained that the purpose of the Act was not only to eliminate abusive

  debt collection practices, but also to "insure that those debt collectors who refrain from using

  abusive debt collection practices are not competitively disadvantaged." Id. § 1692(e). After

  determining that the existing consumer protection laws ·were inadequate. Id. § l692(b),

  Congress gave consumers a private cause of action against debt collectors who fail to comply

  with the Act. § 1692k.

                                 JURISDICTION AND VENUE

     3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

  15 U.S.C. § 1692 et. seq.

     4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this

  is where the Plaintiff resides as well as a substantial part of the events or omissions giving

  rise to the claim occurred.

                                  NATURE OF THE ACTION

     5.      Plaintiff brings this class action on behalf of a class of New York consumers

  under § 1692, et seq. of Title 15 of the United States Code, commonly referred to as the Fair

  Debt Collections Practices Act ("FDCPA"), and

     6.      Plaintiff is seeking damages and declaratory relief.

                                             PARTIES

     7.      Plaintiff is a resident of the State of New York, County of Queens, residing at

  8411 117th St. Richmond Hill, NY 11418.
Case 1:20-cv-03323-RRM-JO Document 1 Filed 07/23/20 Page 3 of 10 PageID #: 3




     8.       Defendant Capital is a "debt collector" as the phrase is defined in 15 U.S.C.

  § 1692(a)(6) and used in the FDCPA with an address at 698 ½ South Ogden Street Buffalo,

  NY 14206.

     9.       Upon information and belief, Defendant Capital is a company that uses the mail,

  telephone, and facsimile and regularly engages in business the principal purpose of which is

  to attempt to collect debts alleged to be due another.

     10.      John Does l-25, are fictitious names of individuals and businesses alleged for the

  purpose of substituting names of Defendants whose identities will be disclosed in discovery

  and should be made parties to this action.

                                       CLASS ALLEGATIONS

     11.      Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

  P. 23(a) and 23(b)(3).

     12.      The Class consists of:

              a. all individuals with addresses in the State of New York;

              b. to whom Defendant Capital sent a collection letter attempting to collect a

                 consumer debt;

              c. that states that the amount due may increase due to “other charges,” without

                 any explanation of the other charges;

              d. as well as states that the balance due may increase without delineating

                 whether it is the minimum amount due or the overall balance that may will go

                 up after payment;

              e. which letter was sent on or after a date one (1) year prior to the filing of this

                 action and on or before a date twenty-one (2l) days after the filing of this

                 action.
Case 1:20-cv-03323-RRM-JO Document 1 Filed 07/23/20 Page 4 of 10 PageID #: 4




     13.     The identities of all class members are readily ascertainable from the records of

  Defendants and those companies and entities on whose behalf they attempt to collect and/or

  have purchased debts.

     14.     Excluded from the Plaintiff Class are the Defendants and all officer, members,

  partners, managers, directors and employees of the Defendants and their respective

  immediate families, and legal counsel for all parties to this action, and all members of their

  immediate families.

     15.     There are questions of law and fact common to the Plaintiff Class, which common

  issues predominate over any issues involving only individual class members. The principal

  issue is whether the Defendants' written communication to consumers, in the forms attached

  as Exhibit A, violate 15 U.S.C. §§ l692e and 1692f.

     16.     The Plaintiff’s claims are typical of the class members, as all are based upon the

  same facts and legal theories. The Plaintiff will fairly and adequately protect the interests of

  the Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with

  experience in handling consumer lawsuits, complex legal issues, and class actions, and

  neither the Plaintiff nor his attorneys have any interests, which might cause them not to

  vigorously pursue this action.

     17.     This action has been brought, and may properly be maintained, as a class action

  pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is

  a well-defined community interest in the litigation:

             a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                 that the Plaintiff Class defined above is so numerous that joinder of all

                 members would be impractical.
Case 1:20-cv-03323-RRM-JO Document 1 Filed 07/23/20 Page 5 of 10 PageID #: 5




           b. Common Questions Predominate: Common questions of law and fact exist

              as to all members of the Plaintiff Class and those questions predominance

              over any questions or issues involving only individual class members. The

              principal issue is whether the Defendants' written communication to

              consumers, in the forms attached as Exhibit A, violate 15 § l692e and

              §1692f.

           c. Typicality: The Plaintiff’s claims are typical of the claims of the class

              members. The Plaintiff and all members of the Plaintiff Class have claims

              arising out of the Defendants' common uniform course of conduct complained

              of herein.

           d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

              class members insofar as Plaintiff has no interests that are adverse to the

              absent class members. Plaintiff is committed to vigorously litigating this

              matter. Plaintiff has also retained counsel experienced in handling consumer

              lawsuits, complex legal issues, and class actions. Neither the Plaintiff nor his

              counsel have any interests which might cause them not to vigorously pursue

              the instant class action lawsuit.

           e. Superiority: A class action is superior to the other available means for the

              fair and efficient adjudication of this controversy because individual joinder of

              all members would be impracticable. Class action treatment will permit a

              large number of similarly situated persons to prosecute their common claims

              in a single forum efficiently and without unnecessary duplication of effort and

              expense that individual actions would engender.
Case 1:20-cv-03323-RRM-JO Document 1 Filed 07/23/20 Page 6 of 10 PageID #: 6




     18.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil

  Procedure is also appropriate in that the questions of law and fact common to members of the

  Plaintiff Class predominate over any questions affecting an individual member, and a class

  action is superior to other available methods for the fair and efficient adjudication of the

  controversy.

     19.     Depending on the outcome of further investigation and discovery, Plaintiff may,

  at the time of class certification motion, seek to certify a class(es) only as to particular issues

  pursuant to Fed. R. Civ. P. 23(c)(4).


                                     FACTUAL ALLEGATIONS

     20.     Plaintiff repeats, reiterates and incorporates the allegations contained in

  paragraphs numbered above herein with the same force and effect as if the same were set

  forth at length herein.

     21.     Some time prior to June 5, 2020, an obligation was allegedly incurred to Barclays

  Bank Delaware.

     22.     The obligation arose out of a transaction in which money, property, insurance or

  services, of which the subject transactions, were incurred for personal purposes, specifically

  a Barclays Bank credit card, used for these personal purchases.

     23.     The alleged Barclays Bank Delaware obligation is a "debt" as defined by 15

  U.S.C.§ 1692a (5).

     24.     Barclays Bank Delaware is a "creditor" as defined by 15 U.S.C.§ 1692a (4).

     25.     Barclays Bank Delaware contracted with the Defendant to collect the alleged

  debt.
Case 1:20-cv-03323-RRM-JO Document 1 Filed 07/23/20 Page 7 of 10 PageID #: 7




     26.       Defendant collects and attempts to collect debts incurred or alleged to have been

  incurred for personal, family or household purposes on behalf of creditors using the United

  States Postal Services, telephone and internet.

                                     June 5, 2020 Collection Letter

     27.       On or about June 5, 2020, Defendant sent the Plaintiff a collection letter (the

  “Letter”) regarding the alleged debt owed to Barclays Bank Delaware. See Letter attached as

  Exhibit A.

     28.       The collection letter states: “Because of interest, late charges, and other charges

  that may vary from day to day, the balance due on the day you pay may be greater. Hence, if

  you pay the balance in full shown above, an adjustment may be necessary after we receive

  your check.”

     29.       The Defendant’s Letter does not explain whether the “adjustment that may be

  necessary” is to be applied to the “Minimum Payment Due,” or the “total Amount of Debt,”

  which are stated as $772.87 and $32,687.90, respectively.

     30.       Defendant’s Letter unfairly confuses the Plaintiff as to where the adjustment may

  be applied, thus leaving Plaintiff with an unclear picture of which amount may be increasing

  and the total payments necessary for either category to be satisfied.

     31.       Additionally, Defendant’s letter does not explain the term “other charges” and

  Plaintiff has no way of determining what the “other charges” may be.

     32.       Plaintiff has no basis to determine what “other charges” could affect his balance

  day to day besides interest and late fees.

     33.       Defendant misleads and deceives Plaintiff into the belief that there are “other

  charges” which will possibly increase the daily balance when there are no other charges.
Case 1:20-cv-03323-RRM-JO Document 1 Filed 07/23/20 Page 8 of 10 PageID #: 8




     34.     If Defendant is aware of “other charges” that would lead to an increase in the

  balance, Defendant should clarify and explain them in the letter.

     35.     This statement from the Defendant is a threat to collect an amount that is not

  provided in the contract or by law.

     36.     As a result of Defendant’s deceptive, misleading and false debt collection

  practices, Plaintiff has been damaged.

                               COUNT I
       VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                         15 U.S.C. §1692e et seq.

     37.     Plaintiff repeats, reiterates and incorporates the allegations contained in

  paragraphs above herein with the same force and effect as if the same were set forth at length

  herein.

     38.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

     39.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive,

  or misleading representation or means in connection with the collection of any debt.

     40.     Defendant violated said section by:

             a. Failing to explain if the adjustment may be applied to the minimum payment

                 or total amount of the debt;

             b. Making a false and misleading representation in violation of but not limited to

                 §1692e (10).

     41.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

  conduct violated Section 1692e, et seq. of the FDCPA and is entitled to actual damages,

  statutory damages, costs and attorneys’ fees.
Case 1:20-cv-03323-RRM-JO Document 1 Filed 07/23/20 Page 9 of 10 PageID #: 9




                                    COUNT II
            VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                              15 U.S.C. §1692f et seq.

      42.     Plaintiff repeats, reiterates and incorporates the allegations contained in

  paragraphs above herein with the same force and effect as if the same were set forth at length

  herein.

      43.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692f.

      44.     Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

  unconscionable means in connection with the collection of any debt.

      45.     Defendant violated this section by

              a. unfairly stating that the balance may increase due to “other charges”, when no

                  other charges are allowed by contract or law;

              b. by failing to delineate to which amount the “adjustment” will be applied.

      46.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

  conduct violated Section 1692f, et seq. of the FDCPA and is entitled to actual damages,

  statutory damages, costs and attorneys’ fees.




                                   DEMAND FOR TRIAL BY JURY


      47.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby

  requests a trial by jury on all issues so triable.
Case 1:20-cv-03323-RRM-JO Document 1 Filed 07/23/20 Page 10 of 10 PageID #: 10




                                     PRAYER FOR RELIEF

      WHEREFORE, Plaintiff Israel Husarsky, individually and on behalf of all others

   similarly situated, demands judgment from Defendant Capital Management Services, LP as

   follows:


      1.       Declaring that this action is properly maintainable as a Class Action and

   certifying Plaintiff as Class representative, and David P. Force, Esq. as Class Counsel;

      2.       Awarding Plaintiff and the Class statutory damages;

      3.       Awarding Plaintiff and the Class actual damages;

      4.       Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

      5.       Awarding pre-judgment interest and post-judgment interest; and

      6.       Awarding Plaintiff and the Class such other and further relief as this Court may

   deem just and proper.


   Dated: July 23, 2020                                     Respectfully Submitted,

                                                            /s/ David P. Force
                                                            By: David P. Force, Esq.
                                                            Stein Saks PLLC
                                                            285 Passaic Street
                                                            Hackensack, NJ 07601
                                                            Phone: (201) 282-6500 ext. 107
                                                            Fax: (201) 282-6501
                                                            dforce@steinsakslegal.com
                                                            Attorneys for Plaintiff
